Judgment, Supreme Court, New York County (Joan Lobis, J.), entered December 2, 1999, which, inter alia, dissolved the parties’ marriage by reason of the constructive abandonment of plaintiff by defendant, fixed plaintiff’s child support obligation, and adjudged the remaining proceeds from plaintiff’s personal injury action to be plaintiff’s separate property, unanimously affirmed, without costs.
Defendant fails to establish that the IAS Court erred in determining which assets were subject to equitable distribution. Moreover, the court correctly calculated plaintiff’s child support obligation based on the income received by him from his business. There is no basis to conclude that plaintiff improperly limited his income by manipulating his business’s expenses. Concur — Nardelli, J. P., Williams, Tom, Wallach and Friedman, JJ.